964 N.E.2d 510 (2012)
357 Ill. Dec. 831
PEOPLE State of Illinois, respondent,
v.
Aurelio DURAN, petitioner.
No. 113499.
Supreme Court of Illinois.
March 28, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in People v. Duron, case No. 2-10-0470 (12/02/11). The appellate court is directed to reconsider its judgment in light of People v. Gutierrez, 2012 IL 111590, 356 Ill. Dec. 752, 962 N.E.2d 437, to determine whether a different result is warranted.